Citation Nr: 0914013	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for flat feet.

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  

The Board notes that following the June 2007 Statement of the 
Case (SOC) and prior to certification, the RO received 
additional VA treatment records.  A handwritten notation by a 
Decision Review Officer (DRO) indicates that there was no 
evidence for a Supplemental Statement of the Case (SSOC) and 
to proceed with certification.  On review, these records 
contain information pertaining to the claimed flat feet.  At 
the hearing, the Veteran's representative indicated that they 
wished to waive RO jurisdiction of these records.  
Ordinarily, when additional relevant evidence is received at 
the RO prior to certification, the RO must issue a SSOC.  See 
38 C.F.R. §§ 19.31, 19.37 (2008).  Waiver of RO jurisdiction 
is allowed following certification.  See 38 C.F.R. § 20.1304 
(2008).  The circumstances of this case, however, indicate 
that the evidence was, in essence, considered by the RO and 
the Veteran and his representative specifically indicated a 
desire to allow the Board to consider such evidence.  
Therefore, the Board finds that the Veteran is not prejudiced 
by the absence of a SSOC and a remand solely to have the RO 
issue one is not required.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has flat feet related to active 
military service or events therein.


CONCLUSION OF LAW

Service connection for flat feet is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO sent the Veteran 
a letter in October 2005 that informed him of the evidence 
needed to substantiate his claim for service connection for 
flat feet.  He was advised of the information and evidence 
that VA would obtain and of the information and evidence he 
needed to provide.  He was asked to submit any evidence in 
his possession that pertained to his claim.  Letter dated in 
March 2006 provided information regarding how VA assigns 
disability ratings and effective dates.  The case was 
readjudicated in the June 2007 SOC.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The Veteran's service treatment records were requested and 
response received indicates that the records were fire 
related.  The Veteran was advised that his records were 
unavailable and he submitted a NA Form 13055 showing 
treatment in 1944 at Pamona, California.  In February 2006, 
the RO sent the Veteran a letter advising that the form was 
not complete and that he should estimate dates within a 
three-month range.  He subsequently submitted another NA Form 
13055, which indicates treatment for 3rd degree fallen arches 
in February or March 1943, but does not indicate the name or 
location where treated.  Rather, the Veteran stated "never 
treated just looked at while on basic training".  On review, 
the Veteran has not provided sufficient information to search 
for secondary sources and additional efforts to obtain or 
reconstruct service treatment records are not required.  See 
38 C.F.R. § 3.159(c)(2) (2008).  A Formal Finding on the 
Unavailability of Service Treatment records was completed in 
June 2006.  The Veteran submitted personnel records and the 
claims file contains VA medical center (VAMC) records.  The 
Veteran has not submitted an authorization for release of any 
private medical records.  The Board observes that the Veteran 
is receiving benefits from the Social Security Administration 
(SSA); however, it appears these benefits are based on 
retirement age and not on disability.  Thus, there is no need 
to request records from that agency.

The Board acknowledges that the Veteran was not provided a VA 
examination.  As will be explained in the analysis section 
below, the Board does not find the Veteran's reports of 
continuity of symptomatology persuasive and the record does 
not contain medical evidence suggesting current flat feet are 
related to military service.  As such, the Board finds that a 
VA examination is not required.  See 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he currently has flat feet and that 
this disability began during active military service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In his original claim, the Veteran reported that he was 
discharged from service because of flat feet.  In a March 
2006 statement, the Veteran reported that he was told to 
apply for disability when he was young but he did not.  

At the hearing, the Veteran reported that he did not have 
flat feet when he entered military service.  The Veteran's 
testimony regarding the onset of foot problems is somewhat 
confusing and it is unclear whether the reported problems 
started during basic training or sometime thereafter.  He 
indicated that he was discharged because of his flat feet.  
He reported that following service he went to a family doctor 
who told him he had "fallen out just third degree".  He 
indicated that his family doctor was deceased and he could 
not find the records.  He reported that he receives 
orthopedic shoes from the VA.  

As discussed, the Veteran's service treatment records are 
unavailable for review.  The Board is mindful that, in a case 
such as this where service records are unavailable, VA has a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

There is no indication that the Veteran had flat feet prior 
to service and therefore, the presumption of soundness is for 
application.  See 38 C.F.R. § 3.304(b) (2008).  

The Veteran did not specifically report treatment for flat 
feet during service, but did testify that he was being 
examined to go overseas when they noticed he had flat feet 
and he was subsequently discharged.  The Veteran is competent 
to report that he had flat feet during service.  In this 
regard, examples of the kind of quasi-medical questions that 
a layperson is competent to address are found in Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (diagnosis of flat feet) 
and Barr v Nicholson, 21 Vet. App. 303 (2007) (diagnosis of 
varicose veins).  

VA records dated in June 2007 note the Veteran was requesting 
an appointment to see a podiatrist for fallen arches.  Note 
dated in February 2008 indicates that the Veteran has 
problems with very flat feet and wears special shoes provided 
by the VA.  Note dated in June 2008 documents the Veteran's 
reported history that he was discharged from the Army after 
basic and infantry training due to severely fallen aches and 
very flat feet.  He reported that he was told to apply for 
disability from the VA when he was discharged, but he was so 
glad to get out of the Army that he forgot to apply for 
disability.  

The Board has considered the Veteran's statements that he was 
diagnosed with flat feet during service and was discharged 
due to same.  The Board is aware that it may not reject as 
not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006).  However, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service before the first documented treatment, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Notwithstanding the absence of service treatment records, the 
claims file does contain the Veteran's enlisted record and 
discharge certificate.  The Veteran's military occupational 
specialty was rifleman.  It was noted that he was honorably 
discharged from the Separation Center at Fort Bragg in 
December 1944 for the Convenience of the Government.  
Physical condition when discharged was reported as "good".  

In considering the evidence of record, the Board finds that 
the Veteran's reported history - that he had the onset of 
flat feet during service resulting in discharge and 
continuing since that time - is inconsistent with the 
available records.  That is, the enlisted record suggests the 
Veteran's physical condition was good at separation and 
discharge by reason of physical disability is not shown.  
Additionally, the evidence of record does not show treatment 
or complaints related to flat feet for many years following 
service.  The Board finds this evidence more persuasive than 
the Veteran's testimony.  See Buchanan, supra.

Finally, the claims file does not contain competent evidence 
that the Veteran's current disability is related to active 
military service or events therein.  The Board has considered 
the Veteran's testimony that the doctors realized his flat 
feet were due to being in the infantry division; however, 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The Board also acknowledges the Veteran's contentions that 
current disability is related to service, but, as a lay 
person, the Veteran is not competent to provide a medical 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  

On review, the preponderance of the credible and probative 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for flat feet is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


